HEDRICK, Judge.
Defendant first assigns as error the trial court’s finding as an aggravating factor that the sentence is necessary to deter others from committing the same crime. In State v. Chatman, 308 N.C. 169, 301 S.E. 2d 71 (1983), the Supreme Court held that this could not be an aggravating factor because it presumably was one of the bases for determining the presumptive sentence and was within the “exclusive realm of the legislature.” The Supreme Court further held the finding to be an improper aggravating factor because it fails to relate to “the character or conduct of the offender.” Id. at 180, 301 S.E. 2d at 78. Therefore, we are compelled to find that the trial court erred in its findings of factors in aggravation.
“[I]n every case in which it is found that the judge erred in a finding or findings in aggravation and imposed a sentence beyond the presumptive term, the case must be remanded for a new sentencing hearing.” State v. Ahearn, 307 N.C. 584, 602, 300 S.E. 2d 689, 701 (1983).
Defendant further contends the trial court erred by failing to find factors in mitigation. Since there must be a new sentencing hearing we need not discuss this assignment of error.
Remanded for resentencing.
Judges Webb and Hill concur.